Citation Nr: 1130858	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  04-34 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for schizophrenia. 

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from August 1977 to March 1980. 

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  The December 2002 rating decision denied service connection for hepatitis C and the April 2003 rating decision denied service connection for schizophrenia. 

In September 2009 the Board remanded the claims for a Board hearing.  The Veteran was informed in December 2009 about his scheduled hearing on February 22, 2010 and confirmed that he would be there.  On the morning of February 22, 2010 the Veteran cancelled his Board hearing. 

In December 2010 a VHA letter was requested.  An adequate response was received in April 2011.  The Veteran and his representative were provided with a copy of the opinion and allowed the appropriate amount of time for response.  38 C.F.R. § 20.903.  The Veteran responded in May 2011 that he had no further argument or evidence to submit.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A psychosis did not manifest within the one year presumptive period and the Veteran's personality disorder did not worsen during service.

2.  The preponderance of the evidence demonstrates that the Veteran's hepatitis C was not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or aggravated by service and the Veteran's personality disorder was not aggravated by service.  38 U.S.C.A. § 1101, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2010).

2. Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Letters dated May 2001 and September 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment record have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

Multiple VA examinations were conducted in connection with the claim for schizophrenia and an April 2009 VA examination was conducted in connection with the claim for Hepatitic C; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Veteran. App. 303, 307 (2007).  Furthermore a medical expert opinion was sought and provided in April 2011 which evaluated the complete record and made findings in regards to the Veteran's claim for service connection for schizophrenia. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Veteran. App. At 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis 

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was 'noted' during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychiatric disability /Schizophrenia

In addition certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However as there is no evidence of a psychosis within one year of separation from service, March 1980, there is no basis for service connection on a presumptive basis. 

In order to resolve the nature and etiology of any current psychiatric disability, a medical expert opinion was sought.  In April 2011 the VA examiner thoroughly reviewed the extensive claims file which includes multiple psychological evaluations of the Veteran over the last thirty years both during and post service, observations of physicians who were treating the Veteran for physical ailments, as well as the Veteran's written communications with the VA. 

The examiner determined that the Veteran has never been diagnosed with schizophrenia and instead is suffering from a personality disorder.  The Veteran was diagnosed as having only a personality disorder, not with any psychiatric disorder. 

The VA examiner found that there was no evidence that the Veteran currently suffers, or did suffer during service, schizophrenia of the paranoid type.  The VA examiner explained that the diagnostic criteria in the DSM-IV requires two or more of the following: delusions, hallucinations, disorganized speech, grossly disorganized or catatonic behavior, or negative symptoms where "negative symptoms" does not refer to mere depression, but rather to flatness of affect, social withdrawal and remoteness of being.  

The VA examiner reviewed the early psychiatric evaluations of the Veteran where the only possible symptom of schizophrenia was the Veteran's reports of auditory hallucinations.  The VA examiner explained that even if the Veteran's in service reports were auditory hallucinations, those alone do not meet the criteria required for a diagnosis of schizophrenia.  The VA examiner noted that the Veteran's in service reports of  auditory hallucinations were met with skepticism  as they were first reported in the context of the Veteran's dissatisfaction with the Navy, his poor prospects of advancement and the fact that his ship was about to go on an extended voyage.  Furthermore, the January 1980 medical board report, the Veteran reported hearing voices that were solely in his head, and not in the environment.  The VA examiner explained that while this does not exclude the possibility of schizophrenia, it makes it less likely, and more apparent as overvalued thoughts, self talk, and other phenomena that quiet normal people can experience.  

The VA examiner noted that the Veteran's primary diagnosis by the January 1980 medical board was immature personality disorder and alcoholism.  The VA examiner also pointed out that in service and immediately post service multiple specialists evaluated the Veteran and none found there to be evidence of psychosis or psychoneurosis.  

The VA examiner noted that it was not clear who first introduced schizophrenia, paranoid type as a firm and final diagnosis in the medical record, despite a wealth of historical evidence to the contrary and perfectly adequate alternative explanations for the Veteran's presentation.   The VA examiner found that the diagnosis of schizophrenia appears in a list of diagnoses, and frequently as a diagnosis by history, but there is no evidence that a psychiatrist ever diagnosed the Veteran with schizophrenia.  Furthermore the VA examiner concluded that any diagnosis of schizophrenia is inaccurate and baseless.  The VA examiner concluded that the Veteran did not and does not suffer from schizophrenia and therefore the question of service connection is irrelevant. 

In response to the question of whether the Veteran have any other diagnoses psychiatric disabilities the VA examiner found that the Veteran meets the criteria for Axis I polysubstance abuse, and Axis II personality disorder NOS and that the personality disorder existed prior to service.  

The VA examiner accurately represented the voluminous medical records in explaining the basis for his conclusions and his opinion is found to be probative.  

As to the diagnosed personality disorder, this is not considered a 'diseases or injury' under the applicable legislation and hence does not constitute a disability for VA compensation purposes.  However, service connection may be granted for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In this case, the evidence does not reflect that there was any worsening of the Veteran's personality disorder during his period of service.  Rather, the records show that, the Veteran was sent for a medical evaluation board which determined that discharge was appropriate based on preexisting personality disorder that existed prior to service and was not aggravated thereby.  This contemporary medical finding of a lack of aggravation, while not binding, is entitled to substantial probative weight.

As the most probative evidence of record, the April 2011 VA examiner's opinion, indicates that the Veteran has a personality disorder and does not have a psychiatric disability related to service, and there is evidence of preexisting personality disorder that was not aggravated by service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for schizophrenia or personality disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hepatitis C

The service treatment records contain no evidence of the Veteran being diagnosed with or treated for hepatitis C in service.  The service treatment records do show separate surgeries for right and left inguinal hernias. 

In April 2009 a VA examination was conducted.  The Veteran reported that he thought that his hepatitis C was contracted during an inservice inguinal hernia.  He reported that during the second surgery a medical personnel started an IV in his arm and he noticed that the liquid in the tubing leading from the clear bottle of IV solution was red and suggested blood to him.  The Veteran asked the medical personnel who responded that 'sometimes it just happens.'  The VA examiner noted that the right hernia repair was done in January 1979 with no mention of IV fluids being given and no lab slips with any reference to any administration of blood.  

Other possible causes of hepatitis C were discussed: the Veteran admits to chronic alcoholism which started when he went in the Navy, as well as pot use, the Veteran denies any IV drug use.  He reported he may have had unprotected sex once in Hawaii but was indefinite.  The Veteran also reported being in a few bloody fights but could not remember close exposure.  He also thought he may have contracted it from doing plumbing in service and he claimed pneumatic injections for immunizations.  He reported no other IV or blood products in his life.  

The VA examiner noted that the diagnoses of Hepatitic C was made in October 2002.  In March 1993 the Veteran was negative for hepatitis C surface antigen as well as negative for hepatitis B antibody, and hepatitis A. 

The VA examiner found that the likely explanation for the blood which the Veteran observed in his IV line prior to surgery was his own blood which had back up in the tubing before the tourniquet was removed.  It would be highly unlikely that there was blood in the tubing for any other reason and that the medical personnel's answer that it sometimes happens applies to this circumstance.  Furthermore herniorrhaphy surgery seldom, if ever, requires blood transfusions.  The VA examiner does not know how the Veteran might have contracted hepatitis C nor do we know even whether it was contracted during his navy service.  The VA examiner concluded that it was more likely than not that the Veteran did not contract hepatitis C in service and unlikely that there was any blood in the IV tubing other than his own. 

The weight of the medical evidence is against a finding that the Veteran's current hepatitis C developed in service.  There is no medical evidence in support of the Veteran's contention that his hepatitis C was contracted in service.  The April 2009 VA examination is the only medical report of record addressing the issue of whether the Veteran's hepatitis C was related to his service.  The VA examination has great probative value as it is based on a review of the entire record and an interview with the Veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Veteran genuinely believes that his hepatitis C was incurred in service.  His factual recitation as to risk factors is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of hepatitis C and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the medical professional who discussed the detailed risk factors.    See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a hepatitis C disability is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Service connection for schizophrenia is denied. 

Service connection for hepatitis C is denied. 



____________________________________________
L. VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


